The opinion of the court was delivered by
ROWELL, J.
Whatever the law is elsewhere, we regard it as settled in this State that in mutual accounts the statute begins to run from the date of the transaction evidenced by the last item of credit pi-oved on the trial, and not from the date of the transaction evidenced by the last item of debt. Abbott v. Keith, 11 Vt. 525; Hodge v. Manley, 25 Vt. 210.
*291The defendant’s letter of May 8, 1882, relied on as a new promise, is not such. It contains no acknowledgment of a debt as subsisting, but is rather an indirect denial of any indebtedness in respect of the matters referred to.
There is nothing to show that the disbursements charged within six years next before the commencement of the suit were made in and about the business of plaintiff’s original employment, so as to make it a case of continuous employment in which the statute would not begin to'run till the employment ended, as held in Davis v. Smith, 48 Vt. 52.

Judgment reversed and judgment for the -plaintiff for the smaller sum.